— Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered May 10, 2011, convicting him of criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to produce legally sufficient evidence of his guilt of criminal possession of a weapon in the second degree in light of his defense of temporary innocent possession, and that the verdict of guilt was against the weight of the evidence. Viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Contrary to the defendant’s contention, his conduct was not *965consistent with innocent possession (see generally People v Williams, 50 NY2d 1043, 1045 [1980]; People v Sooknanan, 92 AD3d 810, 810 [2012], lv denied 18 NY3d 998 [2012]; People v Hawkins, 258 AD2d 472, 472 [1999]). Rivera, J.P., Dickerson, Hall and Cohen, JJ., concur.